White, C.J.,
dissenting.
I dissent. The majority holds that The Nebraska Life and Health Insurance Guaranty Association is not obligated to pay the interest, costs, and attorney fees awarded in this case; that the plain language contained in Neb. Rev. Stat. §§ 44-2702(4) and 44-2707(3)(b) (Reissue 1993) does not cover interest, costs, and attorney fees.
In general, statutes in existence at the time the contract was made become part and parcel of the contract as if set forth therein. In re Estate of Peterson, 221 Neb. 792, 381 N.W.2d 109 (1986). See, also, Haakinson & Beaty Co. v. Inland Ins. Co., 216 Neb. 426, 344 N.W.2d 454 (1984) (every law affecting a contract is read into the contract and becomes part of the contract); Bickford v. Board of Ed. ofSch. Dist. # 82, 214 Neb. 642, 336 N.W.2d 73 (1983) (contracts include all applicable statutes, whether specifically mentioned or not).
Specifically, statutes which affect insurance policies and which are in effect at the time contracts for insurance policies are made become part and parcel of the insurance policy. Protective Fire & Cas. Co. v. Cornelius, 176 Neb. 75, 125 N.W.2d 179 (1963). See, Burstein v. State Mutual Life Assurance Co., 140 Neb. 624, 1 N.W.2d 115 (1941); Reinsch v. Pacific Mutual Life Ins. Co., 140 Neb. 225, 299 N.W. 632 (1941); Kelly v. Prudential Ins. Co., 130 Neb. 873, 266 N.W. 757 (1936). We held in State Farm Mut. Auto Ins. Co. v. Fitzgerald, 214 Neb. 226, 334 N.W.2d 168 (1983), that we must look beyond the terms of the insurance policy and examine *907the laws in effect which formed part of the policy as if the laws were expressly referred to in the policy.
In the case now before us, Neb. Rev. Stat. § 45-104 (Reissue 1993) provides that “[u]nless otherwise agreed, interest shall be allowed at the rate of twelve percent per annum on money due on any instrument in writing . . . .” This statute was in effect at the time the Dobiases bought the insurance policy. The statute affects the insurance policy and, by lack of a contractual provision otherwise changing the interest rate, clearly becomes part of the insurance policy. Neb. Rev. Stat. § 44-359 (Reissue 1993) allows an insured who successfully brings an action on an insurance policy to recover attorney fees to be taxed as costs. That statute was also in effect at the time the Dobiases bought the insurance policy. Section 44-359 clearly affects the insurance policy and also becomes part of the insurance policy.
Clearly, then, the insurer was obligated under its contract with the insured and the applicable statutes to pay interest and attorney fees. As the insurer was obligated to pay under the contract, so is the guaranty association.
Fahrnbruch, J., joins in this dissent.